In a consolidated action to recover damages for personal and property injuries and for loss of services, Ann Stoffel appeals from an interlocutory judgment of the Supreme Court, Kings County, entered October 27, 1972, against her, upon a jury verdict after trial solely on the issues of liability. Interlocutory judgment affirmed, with costs to Carlos C. Cox as defendant in Actions 1 and 2. In our opinion, despite the testimony of the disinterested .witnesses to the contrary, the evidence, particularly relating to the damage sustained by the vehicles, was sufficient to support the finding, implicit in the verdict of the jury, that the accident happened in the manner claimed by Carlos C. Cox, a defendant in Actions 1 and 2 and a plaintiff in Action 3. Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.